It appears that the petitioner, Blanche McCade, being imprisoned in the common jail of Wake County under a sentence in a criminal action, sued out the writ of habeas corpus, alleging the invalidity of the judgment against her for causes specified. His Honor, on inspection of the record, and other evidence offered, being of opinion that petitioner was under a lawful sentence, entered judgment in denial of the prayer of the petitioner and that she be remanded to jail.
It is the law of this State that except in cases concerning the care and custody of children, no appeal lies from a judgment in habeas corpus
proceedings, but the same must be reviewed, if at all, on writ ofcertiorari, duly applied for and resting in the sound discretion of the court. In re Lee Croom, 175 N.C. 455; citing Ice Co. v. R. R., 125 N.C. 17, and In re Holley, 154 N.C. 163.
In deference to these and other like decisions, we must hold that the appeal of the petitioner be dismissed.
Appeal dismissed.
Cited: State v. Farmer, 188 N.C. 245; State v. Edwards, 192 N.C. 322; Inre Bellamy, 192 N.C. 673; In re Hayes, 200 N.C. 137. *Page 260 
(243)